By the Court.
No general rule can be laid down on the subject with safety to the suitors and the general practice. A party must come armed at all points. He cannot know what matters will be conceded by his adversary, nor what all his witnesses will testify. The necessity of calling a witness is often super-ceded by what passes in court, of which it is impossible to form any judgment before hand. One thing is certain, that the ex-pences of witnesses always exceed their legal allowance, which the party summoning them is generally obliged to pay. In the case of the witness, whose appearance was attempted to be enforced by the attachment, it would be absurd to suppose, that the plaintiff went to the expence of procuring a cárriage for him, merely that the defendant should be subjected to pay his legal fees. Such measures carry with them their own antidote. In questions like the present, manifest oppression must be shewn to justify the interposition of the court, and they will readily interfere in such instances. But a design to oppress will *559] never be presumed.
Appeal dismissed.